Case 1:19-cr-03599-JAP Document 7 Filed 10/10/19 Page 1 of 1

FILE:
UNITED STATES DIS? £ ST COURT
IN THE UNITED STATES DISTRICT COUR+BUQUERQUE, NEw MEXICO

 

FOR THE DISTRICT OF NEW MEXICO OCT 10 évig

MITCHELL R. ELFERS
CLERK
Cr. No. 19-3599 JAP

UNITED STATES OF AMERICA,
Plaintiff,
vs.

JOHN YOUNGBOY LODGEPOLE,

A ee ee eee ee

Defendant.
ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE
Upon the motion of the United States Attorney for a Writ of Habeas Corpus ad
Prosequendum directed to the Sheriff or Warden of the San Juan County Adult Detention Center,
Aztec, NM, it is
ORDERED that the Clerk of this Court is hereby authorized to issue a Writ of Habeas
Corpus ad Prosequendum directing the Sheriff or Warden of San Juan County Adult Detention
Center to surrender JOHN YOUNGBOY LODGEPOLE, DOB xx-xx-1999, SSN: xxx-xx-
0693, to the United States Marshal for the District of New Mexico or his representative in order
that JOHN YOUNGBOY LODGEPOLE may be taken to the United States Courthouse for the
District of New Mexico for prosecution in the above-captioned case before the Honorable United
States Magistrate Judge Kirtan Khalsa on Friday, October 25, 2019, at 9:30 a.m.
JOHN YOUNGBOY LODGEPOLE is to remain in the custody of the United States

Marshal or his authorized representative until the federal prosecution is complete, unless

otherwise ordered. Stive
Yeo

United State#Magistrate fadge

 
